Case 1:18-cr-10450-MLW Document 362 Filed 10/06/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

)
)
v. ) Cr. No. 18-10450-MLW
)
ERICK LOPEZ FLORES, )
HENRI SALVADOR GUTIERREZ, }
ELISEO VAQUERANO CANAS, )
JONATHAN TERCERO YANES, )
MARLOS REYES, and )
DJAVIER DUGGINS, )
Defendants. )

ORDER

 

WOLF, D.J. October 6, 2020

The court has reviewed defendants Jonathan Tercero Yanes,
Eliseo Vaquerano Canas, and Henri Salvador Gutierrez's Joint,
Assented to Motion to Extend Filing Deadlines (Dkt. No. 359) (the
"Motion"), which was filed under seal. The Motion was evidently
written before the parties considered the October 5, 2020 Order
(Dkt. No. 358), which granted defendants additional time to file
certain pretrial motions and postponed the hearing scheduled to
begin on October 14, 2020 to October 29, 2020.

The Motion is being allowed in part and denied in part.
Defendant Djavier Duggins objects to the Motion to the extent it
would delay the hearing on his pending motion in limine to exclude
certain statements of Salvador Gutierrez, which Vaquerano Canas
and Tercero Yanes have joined and supplemented, and possibly impact

the February 1, 2021 trial date. Duggins' motion was filed on
Case 1:18-cr-10450-MLW Document 362 Filed 10/06/20 Page 2 of 3

September 4, 2020. The government's response to it and the related
motion of his co-defendants is due October 8, 2020, and replies
are due October 15, 2020. Salvador Gutierrez's counsel explained
the theory of his motion to suppress at the June 23, 2020 hearing.
See June 23, 2020 Tr. 15-19 (Dkt. No. 238). He has previously
received extensions of time to file that motion and has had ample
time to prepare it. As Salvador Gutierrez's motion to suppress
and his co-defendants' motions in limine concerning his statements
will raise common issues, the court intends to hear them together.

In view of Duggins' objection concerning maintaining the
February 1, 2021 trial date, among other things, it is hereby
ORDERED that:

1. The Motion (Dkt. No. 359 under seal) is DENIED to the
extent that it seeks to alter the previously ordered briefing
schedule for the motions in limine concerning Salvador Gutierrez's
Statements and Salvador Gutierrez's motion to suppress. The
government shall file its opposition to the motion to suppress by
October 22, 2020.

2. The Motion is ALLOWED to the extent defendants request
permission to file additional motions in limine, motions to
suppress, and/or motions to dismiss by November 2, 2020. The
government's oppositions shall be filed by November 12, 2020, and

any replies shall be filed by November 19, 2020.
Case 1:18-cr-10450-MLW Document 362 Filed 10/06/20 Page 3 of 3

3. The moving defendants shall file a redacted copy of the

Motion forthwith.

UNITED STATES DISTRICT JUDGE
